Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   February 25, 2016

The Court of Appeals hereby passes the following order:

A16A0929. MCCAMY PROPERTIES LLC, et al. v. COBB COUNTY,
    GEORGIA et al.

      Defendant Municipal Communications, LLC applied for a special land use
permit with the Zoning Division of Cobb County, Georgia, which the Cobb County
Board of Commissioners (the “Board”) approved. Subsequently, McCamy Properties,
LLC and McCamy Investments, LP filed a complaint against Cobb County Georgia,
Municipal Corporations, and the individual members of the Cobb County Board of
Commissioners in their official capacities seeking a declaratory judgment and
injunctive relief to reverse the Board’s ruling. The parties filed cross motions for
summary judgment, and the superior court granted summary judgment in favor of
Cobb County and Municipal Communications and denied the plaintiffs’ motion. The
plaintiffs then filed this direct appeal, and Municipal Communications has filed a
motion to dismiss the appeal for lack of jurisdiction.
        Under OCGA § 5-6-35 (a) (1), “[a]ppeals from the decisions of the superior
courts reviewing decisions of . . . state and local administrative agencies . . . by
certiorari or de novo proceedings” must be made by filing an application for
discretionary appeal in this Court. See Consolidated Government of Columbus v.
Barwick, 274 Ga. 176, 177 (1) (549 SE2d 73) (2001); Brown v. City of Marietta, 214
Ga. App. 840, 840-842 (1) (449 SE2d 540) (1994). This statute also applies when
plaintiffs file a direct action in superior court if the substance of that action pertains
to judicial review of a zoning decision. See Hamryka v. City of Dawsonville, 291 Ga.
124, 125 (2) (728 SE2d 197) (2012) (OCGA § 5-6-35 applicable to appeals from
superior court review of administrative agency decision, however that judicial review
is sought; discretionary application required where case commenced as
mandamus/declaratory judgment action seeking to invalidate zoning).
      Appellants argue that the approval by the Cobb County Board of
Commissioners of the cell tower permit application was not truly a “zoning” decision,
and thus a direct appeal was sufficient. But whether or not approval of the permit
application was a “zoning” decision, it clearly was a decision of a “local
administrative agency” within the meaning of OCGA § 5-6-35 (a) (1). Accordingly,
an application for discretionary appeal was necessary, no application was filed, and
we lack jurisdiction over this appeal. Municipal Communications’ motion to dismiss
is hereby GRANTED and this appeal is DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            02/25/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.